Exhibit 10.1

 

FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT
BY AND BETWEEN ROCKWOOD HOLDINGS, INC.
and SEIFOLLAH GHASEMI

 

The Employment Agreement by and between Rockwood Holdings, Inc. (the “Company”)
and Seifollah Ghasemi (the “Executive”) entered into as of September 28, 2001
(the “Executive Employment Agreement”), is hereby amended (the “Amendment”),
effective August 9, 2004, in the manner set forth below:

 

Section 6(b) shall be amended and restated in its entirety, effective as of the
date of execution of the Amendment, as follows:

 

“b.           Supplemental Pension Benefit.

 

As soon as practicable after August 9, 2004, the “Supplemental Executive
Retirement Plan for Seifollah Ghasemi” (the “SERP”), established effective
November 1, 2001 pursuant to this Agreement, shall be terminated, and Company
and Executive shall take all actions necessary to cause the trust previously
established pursuant to this Agreement (the “Rabbi Trust”) to distribute
promptly all of its assets to Executive, in a lump sum (the “Accelerated
Amount”), at which time the Rabbi Trust shall terminate and be of no further
force and effect.  Effective on and after August 9, 2004, the Company shall make
no further contributions to the Rabbi Trust, but shall instead pay directly to
Executive during the Employment Term the sum of $48,000 per month (the
“Supplemental Pension Benefit”).

 

This Amendment may be executed in one or more counterparts and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date set forth above.

 

 

ROCKWOOD HOLDINGS, INC.

SEIFOLLAH GHASEMI

 

 

 

 

/s/  Thomas J. Riordan

 

/s/  Seifollah Ghasemi

 

By:  Thomas J. Riordan

 

Title:  Vice President, Law and Administration

 

 

--------------------------------------------------------------------------------